Title: To George Washington from William Duer, 30 August 1776
From: Duer, William
To: Washington, George



Sir
In Committee of Safety Harlem Augt 30th 1776

By Order of the Committee of Safety of this State I transmit to your Excellency the Examination of Daniel Redfeild in order that such Measures may be pursued for baffling the Enemy’s Operations, as your Prudence shall dictate—I have likewise to inform your Excellency that on Yesterday Morng one Lounsbery in Westchester County who had headed a Body of about 14 Tories was kill’d by an Officer nam’d Flood, on his Refusal to Surrender himself Prisoner—That in his Pocket Book was found a Commission sign’d by Genl Howe to Major Rogers empowering him to raise a Battalion of Rangers with the Rank of Lt Colo. Commandant; That annext to this was a Warrant to this Lounsberry sign’d by Major Rogers appointing him a Captain of one of these Companies.
Likewise a Muster Roll of the Men already enlisted—The Committee of Safety will transmit to your Excellency certified Copies of all these Papers, as early as possible. I am sir by Order Your most Obedt Hble Servt

Wm: Duer

